                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

    ED HENDRICKSON,                                   )
                                                      )        Case No. 3:18-cv-377
               Plaintiff,                             )
                                                      )        Judge Travis R. McDonough
    v.                                                )
                                                      )        Magistrate Judge Debra C. Poplin
    ROANE COUNTY TENNESSEE et al.,                    )
                                                      )
               Defendants.                            )


                                       MEMORANDUM OPINION


              Before the Court are Defendant Charles Barger’s motion to dismiss for failure to state a

claim (Doc. 34) and Defendants Justin Edwards and Roane County’s motion to dismiss for

failure to state a claim (Doc. 35). For the reasons set forth below, Defendant Barger’s motion

will be GRANTED and Defendants Edwards and Roane County’s motion will be GRANTED.

         I.      BACKGROUND

              The following facts, alleged in Plaintiff’s amended complaint, are accepted as true for the

purposes of this motion.1 Plaintiff Ed Hendrickson alleges that, on or about September 20, 2017,

he was expecting a package to be delivered by FedEx. (Doc. 32, at 3.) Plaintiff contacted FedEx

and learned that the package had been delivered, not to his residence, but to a residence “near the


1
 Plaintiff attached an affidavit to his response to Defendants’ motions to dismiss. (See Doc. 37-
1.) However, because this case is at the motion-to-dismiss stage, the Court cannot, and does not,
consider this affidavit in ruling on Defendants’ motions to dismiss. E.g., Luis v. Zang, 833 F.3d
619, 626 (6th Cir. 2016) (“In evaluating a motion to dismiss, [the court] ‘may consider the
complaint and any exhibits attached thereto, public records, items appearing in the record of the
case and exhibits attached to defendant’s motion to dismiss so long as they are referred to in the
complaint and are central to the claims contained therein.’”).
woods,” with “a carport.” (Id.) Plaintiff, in an attempt to find his package, began going “door to

door near his home.” (Id.) According to Plaintiff, Defendant Barger’s residence “consists of a

house that is near the woods and has a carport.” (Id.) Plaintiff alleges that he entered Barger’s

property “for approximately thirty seconds,” but immediately left after determining his package

was not there. (Id. at 4, 5.) Plaintiff also alleges that, at the time he entered Barger’s property,

“there were no posted signs warning against trespassing on or near [Barger’s] property.” (Id. at

4.) At the time of these events, Plaintiff and Barger were engaged in an ongoing “property line

law suit.” (Id.)

       Later that same day, Plaintiff met with the attorney representing him in the property-line

suit at his residence. (Id.) During this meeting, Plaintiff “made note of several newly posted ‘no

trespassing’ signs on and around” Barger’s property. (Id.) Around 5:25 p.m. on the evening of

September 20, 2017, Barger called the police. (Id. at 2.) Defendant Edwards, an officer with the

Roane County Sheriff’s Department, received the call. (Id.) Prior to arriving at Barger’s

residence, Edwards spoke to an Officer Murphy who informed him that Barger did not want

anyone on his property and made Edwards aware of an ongoing civil dispute between Plaintiff

and Barger. (Id. at 3.) According to Plaintiff, Edwards claims that, upon arriving at the scene,

he watched a video that shows Plaintiff on Barger’s property along with “several prominently

posted signs for ‘no trespassing.’” (Id.) Barger also explained to Edwards about the ongoing

dispute between him and Plaintiff. (Id.) During this conversation, Edwards reportedly told

Barger that he had spoken to Deputy Brooke Barger about the incident, that she “kn[ew] what

[Edwards was] going to do.” (Id. at 4.) Edwards also told Barger that “[Plaintiff] is about to

learn.” (Id.) Edwards then issued a warrant for Plaintiff’s arrest based on criminal trespass.

(Id.) Plaintiff was physically arrested by Edwards and taken to the Roane County Detention




                                                 2
Facility. (Id.) On April 24, 2018, the criminal charges against Plaintiff were dismissed. (Id. at

5.)

            Plaintiff initiated the instant action on September 11, 2018. (Doc. 1.) In his amended

complaint, Plaintiff alleges that Edwards violated his Fourth Amendment rights and asserts a

claim against him pursuant to Title 42, Section 1983 of the United States Code, as well as state-

law claims for false arrest and intentional infliction of emotional distress. (Doc. 32, at 5–6.)

Plaintiff asserts a claim against Roane County for failure to supervise, brought pursuant to Title

42, Section 1983 of the United States Code. (Id. at 7–8.) Finally, Plaintiff asserts a claim

against Barger for civil conspiracy. (Id. at 6–7.) Defendants have filed the instant motions to

dismiss (Docs. 34, 35), and these motions are now ripe for the Court’s review.

      II.      STANDARD OF REVIEW

            According to Rule 8 of the Federal Rules of Civil Procedure, a plaintiff’s complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Though the statement need not contain detailed factual allegations, it

must contain “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Id.

            A defendant may obtain dismissal of a claim that fails to satisfy Rule 8 by filing a motion

pursuant to Rule 12(b)(6). On a Rule 12(b)(6) motion, the Court considers not whether the

plaintiff will ultimately prevail, but whether the facts permit the court to infer “more than the

mere possibility of misconduct.” Id. at 679. For purposes of this determination, the Court

construes the complaint in the light most favorable to the plaintiff and assumes the veracity of all




                                                    3
well-pleaded factual allegations in the complaint. Thurman v. Pfizer, Inc., 484 F.3d 855, 859

(6th Cir. 2007). This assumption of veracity, however, does not extend to bare assertions of

legal conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a legal

conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986).

           After sorting the factual allegations from the legal conclusions, the Court next considers

whether the factual allegations, if true, would support a claim entitling the plaintiff to relief.

Thurman, 484 F.3d at 859. This factual matter must “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility “is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

679 (quoting Fed. R. Civ. P. 8(a)(2)).

    III.      ANALYSIS

           A. Roane County and Edwards’s Motion to Dismiss

              i.        Edwards

                   a.     Fourth Amendment

           Plaintiff first claims that Edwards violated his Fourth Amendment rights by arresting him

“with no basis of law or fact.” (Doc. 32, at 5.) Edwards argues that he is entitled to qualified

immunity on this claim because he had probable cause to arrest Plaintiff, and, even if he did not,

he could reasonably have believed that Plaintiff’s right to be free from arrest under the

circumstances in this case was not clearly established. (Doc. 36, at 4–9.)




                                                   4
       Qualified immunity, if it applies, is a defense not just against liability, but against suit

itself. Pearson v. Callahan, 555 U.S. 223, 231 (2009). For this reason, “insubstantial claims

against government officials should be resolved as early in the litigation as possible, preferably

prior to broad discovery.” Johnson v. Mosely, 790 F.3d 649, 653 (6th Cir. 2015) (citing id.)

Qualified immunity typically applies unless the contours of the asserted right were sufficiently

clear that every reasonable official would have understood that what he was doing violated that

right. Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       Since Edwards has raised the defense of qualified immunity, Plaintiff bears the burden of

showing that Edwards is not entitled to qualified immunity. Untalan v. City of Lorain, 430 F.3d

312, 314 (6th Cir. 2005). “At the pleading stage, this burden is carried by alleging facts

plausibly making out a claim that the defendant’s conduct violated a constitutional right that was

clearly established law at the time, such that a reasonable officer would have known that his

conduct violated that right.” Johnson, 790 F.3d at 653. “Unless the plaintiff’s allegations state a

claim of violation of clearly established law, a defendant pleading qualified immunity is entitled

to dismissal before the commencement of discovery.” Mitchell v. Forsyth, 472 U.S. 511, 526

(1985) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Plaintiff is thus obliged to

plead facts that, viewed in the light most favorable to him, make out a violation of a

constitutional right so clearly established in a particularized sense that a reasonable officer

confronted with the same situation would have known that his conduct violated that right.”

Johnson, 790 F.3d at 653 (citing al-Kidd, 563 U.S. at 741). That is, the right said to have been

violated must be defined “in light of the specific context of the case, not as a broad general

proposition.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (quoting Saucier v. Katz, 533 U.S.

194, 201 (2001)).




                                                 5
         In the Sixth Circuit, there is a constitutional right to “freedom from arrest in the absence

of probable cause.” Courtright v. City of Battle Creek, 839 F.3d 513, 520–21 (6th Cir. 2016)

(quoting Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015)). To survive a motion to

dismiss, Plaintiff must allege facts that make out a “plausible violation of that constitutional

right, i.e. that his arrest was unsupported by probable cause.” Id.

         To determine whether an arrest was supported by probable cause, the Court must

determine “whether, at the time of the arrest, the facts and circumstances within [the arresting

officer’s] knowledge and of which they had reasonably trustworthy information were sufficient

to warrant a prudent person to conclude that an individual either had committed or was

committing an offense.” United States v. Torres-Ramos, 536 F.3d 542, 555 (6th Cir. 2008)

(quoting Beck v. Ohio, 379 U.S. 89, 91 (1964) (internal quotation marks omitted)). Probable

cause requires officers to “show more than mere suspicion . . . [but] does not require that they

possess evidence sufficient to establish a prima facie case at trial, much less evidence to establish

guilt beyond a reasonable doubt.” Id. (quoting United States v. Strickland, 144 F.3d 412, 416

(6th Cir. 1998)).

         Edwards argues that, at the time he arrested Plaintiff, he was aware of the civil dispute

between Plaintiff and Barger, had observed posted “no trespassing” signs on Barger’s property,

had viewed a surveillance video showing Plaintiff on Barger’s property without consent, and was

aware that Plaintiff had previously been ordered to stay away from Barger’s property. (Doc. 36,

at 6–7.) If this were the case, there is no doubt that Edwards would have had probable cause to

arrest Plaintiff under Tennessee law. See Tenn. Code Ann. § 39-14-405.2 However, Plaintiff’s


2
    Tennessee Code Annotated § 39-14-405(a) provides that:
         A person commits criminal trespass if the person enters or remains on property, or
         any portion of property, without the consent of the owner. Consent may be


                                                  6
amended complaint does not allege that Edwards watched the surveillance video; rather, Plaintiff

alleges that Edwards only claims to have watched the video. (Doc. 32, at 3 (emphasis added).)

In other words, construing Plaintiff’s complaint in the light most favorable to him, he is implying

that Edwards did not in fact watch a surveillance video but only stated that he did. Assuming the

veracity of this factual allegation—that Edwards did not actually watch the surveillance video—

Edwards would have only known that Plaintiff and Barger had an ongoing dispute, that Barger

had “no trespassing” signs on his property at the time Edwards arrived, that an officer had

previously told Plaintiff to stay off Barger’s property, and that Barger reported Plaintiff had been

on his property. However, “[a] crime victim’s statement generally will suffice to establish

probable cause.” United States v. McKnight, 385 F. App’x 547, 549 (6th Cir. 2010); United

States v. Shaw, 464 F.3d 615, 623 (6th Cir. 2006).

       Plaintiff argues, nevertheless, that the purported video would show that there were no

posted “no trespassing” signs and that Plaintiff “left the property quickly,” and, accordingly,

Edwards would have no probable cause to arrest him under Tennessee Code Annotated § 39-14-

4053 because it would “have been clear to any reasonable officer that Plaintiff did not

substantially interfere” with Barger’s use of the property. (Doc. 37, at 3–4.) However, if an


       inferred in the case of property that is used for commercial activity available to
       the general public or in the case of other property when the owner has
       communicated the owner’s intent that the property be open to the general public.
3
  Under Tennessee Code Annotated § 39-14-405, it is a defense to prosecution for criminal
trespass that:
       (1) A person entered or remained on property that the person reasonably believed
       to be property for which the owner's consent to enter had been granted;
       (2) The person’s conduct did not substantially interfere with the owner’s use of
       the property; and
       (3) The person immediately left the property upon request.




                                                7
officer knows that a person has been ordered to stay off property “and subsequently sees the

person on the prohibited property, the officer can lawfully arrest the person for criminal

trespass.” State v. Ash, 12 S.W.3d 800, 804 (Tenn. Crim. App. 1999). Based on the facts known

to Edwards at the time of Plaintiff’s arrest, it cannot be said that there was no probable cause to

arrest Plaintiff for criminal trespass. Accordingly, Edwards is entitled to qualified immunity on

this claim.

                    b.      Common Law False Arrest

       Plaintiff next asserts a claim against Edwards for common law false arrest. Edwards

argues Plaintiff has failed to state a claim for false arrest because he has not alleged facts to

demonstrate Edwards did not have probable cause for the arrest. (Doc. 36, at 9.)

       To state a claim for common law false arrest, a plaintiff must allege: “(1) the detention or

restraint of one against his will and (2) the unlawfulness of such detention or restraint.” Crowe

v. Bradley Equip. Rentals & Sales, Inc., No. E200802744COAR3CV, 2010 WL 1241550, at *6

(Tenn. Ct. App. Mar. 31, 2010) (quoting Coffee v. Peterbilt of Nashville, Inc., 795 S.W.2d 656,

659 (Tenn. 1990)). For the reasons stated above, Plaintiff has not alleged facts sufficient to show

his arrest was unlawful, or that Edwards did not have probable cause to arrest him. Accordingly,

Plaintiff has failed to state a claim for common law false arrest.

              ii.        Roane County

       Plaintiff asserts a § 1983 claim against Roane County for failure to supervise its patrol

officers. (Doc. 32, at 7–8.) Roane County argues the claims against it should be dismissed

because no Roane County official committed a constitutional violation. (Doc. 36, at 9–10.)

       “There must be a constitutional violation for a § 1983 claim against a municipality to

succeed—if the plaintiff has suffered no constitutional injury, his Monell claim fails.” North v.




                                                  8
Cuyahoga Cty., 754 F. App’x 380, 389 (6th Cir. 2018); see also City of Los Angeles v. Heller,

475 U.S. 796, 799 (1986). Because Plaintiff has not sufficiently alleged a constitutional

deprivation, his § 1983 claim against Roane County must be dismissed.

       B.      Barger’s Motion to Dismiss

       Barger argues Plaintiff’s civil conspiracy claim against him should be dismissed because

he does not allege sufficient facts to state a claim for civil conspiracy under § 1983 and he

devotes much of his memorandum to explaining why Barger cannot be held liable as a state

actor. (See Doc. 34-1, at 7–12.) But Barger’s argument is inapposite because Plaintiff’s

amended complaint makes clear that he is asserting a common-law civil-conspiracy claim against

Barger rather than a claim for civil conspiracy under § 1983. (See Doc. 32, at 6–7.)

       Plaintiff relies on the “federal common law” as defined in Halberstam v. Welch, 705 F.2d

472 (D.C. Cir. 1983). (Doc. 32, at 7.) In Halberstam, the court described the elements of civil

conspiracy as: “(1) an agreement between two or more persons; (2) to participate in an unlawful

act, or a lawful act in an unlawful manner; (3) an injury caused by an unlawful overt act

performed by one of the parties to the agreement; (4) which overt act was done pursuant to and

in furtherance of the common scheme.” Halberstam, 705 F.2d at 477. Under Tennessee law,

civil-conspiracy claims consist of the same elements: “(1) a common design between two or

more persons, (2) to accomplish by concerted action an unlawful purpose, or a lawful purpose by

unlawful means, (3) an overt act in furtherance of the conspiracy, and (4) resulting injury.”

Kincaid v. SouthTrust Bank, 221 S.W.3d 32, 38 (Tenn. Ct. App. 2006). However, civil-

conspiracy claims must be pled with some degree of specificity. Id. (citing McGee v. Best, 106

S.W.3d 48, 64 (Tenn. Ct. App. 2002)). Additionally, “[c]ivil conspiracy requires an underlying




                                                9
predicate tort allegedly committed pursuant to the conspiracy.” Watson’s Carpet & Floor

Coverings, Inc. v. McCormick, 247 S.W.3d 169, 180 (Tenn. Ct. App. 2007).

         As described earlier, Plaintiff has not sufficiently alleged that there was an unlawful

arrest and, therefore, has not stated a claim for civil conspiracy, which requires an underlying tort

committed pursuant to the conspiracy. Accordingly, Plaintiff’s claim for civil conspiracy must

be dismissed.

         C.     Supplemental Jurisdiction

         Plaintiff’s state-law claim against Edwards for infliction of emotional distress remains.

Edwards did not move to dismiss this claim. (See generally Doc. 36.) However, because all

claims over which the Court has original jurisdiction have been dismissed and the parties are

non-diverse, the basis for the Court’s original jurisdiction is extinguished. The Court finds that

the interests of judicial economy and abstaining from needlessly deciding state-law issues weigh

in favor of declining to exercise supplemental jurisdiction over Plaintiff’s remaining state law

claim. Accordingly, Plaintiff’s claim against Edwards for infliction of emotional distress is

hereby DISMISSED WITHOUT PREJUDICE.

   IV.        CONCLUSION

         For the reasons set forth above, the Court GRANTS Defendants’ motions to dismiss

(Docs. 34, 35). The following claims are DISMISSED WITH PREJUDICE: (1) Plaintiff’s

civil-conspiracy claim against Barger; (2) Plaintiff’s Fourth Amendment and false-arrest claims

against Edwards; and (3) Plaintiff’s failure-to-supervise claim against Roane County. Plaintiff’s

infliction-of-emotional-distress claim against Edwards is DISMISSED WITHOUT

PREJUDICE.




                                                 10
AN APPROPRIATE JUDGMENT WILL ENTER.

                        /s/ Travis R. McDonough
                        TRAVIS R. MCDONOUGH
                        UNITED STATES DISTRICT JUDGE




                         11
